Title: June 26.
From: Adams, John
To: 


       Last of Service; very little Business this Court. The Bar and the Clerks universally complain of the Scarcity of Business. So little was perhaps never known, at July Term. The Cause must be the Non Importation agreement, and the Declension of Trade. So that the Lawyers loose as much by this Patriotic Measure as the Merchants, and Tradesmen.
       Stephens the Connecticutt Hemp Man was at my Office, with Mr. Counsellor Powell and Mr. Kent. Stephens says that the whole Colony of Connecticutt has given more implicit Observance to a Letter from the Select Men of Boston than to their Bibles for some Years. And that in Consequence of it, the Country is vastly happier, than it was, for every Family has become a little manufactory House, and they raise and make within themselves, many Things, for which they used to run in debt to the Merchants and Traders. So that No Body is hurt but Boston, and the Maritime Towns.—I wish there was a Tax of 5s. st. on every Button, from England. It would be vastly for the good of this Country, &c. As to all the Bustle and Bombast about Tea, it has been begun by about 1/2 doz. Hollands Tea Smugglers, who could not find so much Profit in their Trade, since the Nine Pence was taken off in England.—Thus He. Some Sense and some Nonsense!
      